Opinion issued December December 30, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00481–CV




DOV AVNI KAMINETZKY, Appellant

V.

FROST NATIONAL BANK, HOUSTON INDEPENDENT SCHOOL
DISTRICT, HARRIS COUNTY, HARRIS COUNTY EDUCATION
DISTRICT, CITY OF HOUSTON, PORT OF HOUSTON AUTHORITY OF
HARRIS COUNTY, HARRIS COUNTY FLOOD CONTROL DISTRICT,
HARRIS COUNTY HOSPITAL DISTRICT AND HOUSTON
COMMUNITY COLLEGE, Appellees




On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2002-05150




MEMORANDUM OPINIONAppellant Dov Avni Kaminetzky has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant Dov Avni Kaminetzky did not adequately respond. 
See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Hanks.